GRAHAM, Judge.
In seeking to recover damages arising out of the issuance of a restraining order which has been dissolved, a plaintiff may proceed by motion in the cause for judgment against defendant’s injunction bond, or he may bring an independent action if there are grounds to recover damages not within the contemplation of the bond, such as for malicious prosecution, abuse of process, or for injury to business. Shute v. Shute, 180 N.C. 386, 104 S.E. 764.
Plaintiffs here have chosen to bring independent actions for malicious prosecution. In this jurisdiction, actions for malicious prosecution may be based not only upon criminal prosecutions but also civil proceedings which involve an arrest of the person, seizure of property, or loss of a legitimately protected right. Carver v. Lykes, 262 N.C. 345, 137 S.E. 2d 139.
The parties are in agreement that under the circumstances presented here the Superior Court did not have jurisdiction to enter the restraining order because the regulation of peaceful picketing in connection with a labor dispute affecting interstate commerce is preempted by provisions of the National Labor Relations Act. Aircraft Co. v. Union, 247 N.C. 620, 101 S.E. 2d 800. If this be true, the order was void. “When a court decides a matter without the court’s having jurisdiction, then the whole proceeding is null and void, i.e., as if it had never happened.” Hopkins v. Hopkins, 8 N.C. App. 162, 174 S.E. 2d 103.
Thus, the question becomes: May plaintiffs maintain actions for malicious prosecution founded upon the procurement of a restraining order which they concede was void? We answer in the negative.
*747This State follows the minority view which holds that in a malicious prosecution action a plaintiff must show that the prior proceedings which form the basis of his actions were based upon valid process. Byrd, Malicious Prosecution in North Carolina, 47 N.C. L.Rev. 285, 304; Moser v. Fulk, 237 N.C. 302, 74 S.E. 2d 729; Hawkins v. Reynolds, 236 N.C. 422, 72 S.E. 2d 874; Carson v. Doggett and Ward v. Doggett, 231 N.C. 629, 58 S.E. 2d 609. While all of these cases involved actions based upon void criminal prosecutions, we know of no reason, and none has been suggested to us, why the same rule is not applicable in actions founded on a void restraining order.
In the case of Mark v. Hyatt, 135 N.Y. 306, 31 N.E. 1099, the New York Court of Appeals stated:
“But here the appellant suddenly shifts his ground and claims that the judgment instead of being merely erroneous and valid until reversed was never valid at all so far as the injunction was concerned, but void utterly at the moment of its rendition. If that be true the damages claimed resulted not from the void process, but from the voluntary and needless act of the appellant in view of its existence. . . . The injunction, if absolutely void, was a nullity; it could not and did not restrain the manufacture. If the appellant ceased work the act was his own, and both voluntary and needless. It originated in no compulsion, for there was nothing to compel and nobody compelling.”
 Disobedience to a void restraining order is not punishable. Freight Carriers v. Teamsters Local, 11 N.C. App. 159, 180 S.E. 2d 461, cert. denied, 278 N.C. 701, 181 S.E. 2d 601. If, as plaintiffs concede, the restraining order was entered by a court not having jurisdiction, the order was void and did not restrain them. Consequently, under plaintiffs’ own theory of the case, they have no claim for malicious prosecution arising from defendant’s procurement of the order. Summary judgment in favor of defendant was proper.
Affirmed.
Judges Morris and Vaughn concur.